DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megherhi et al (US 7161795) in view of Celik et al (US 2004/0256603) in further view of TOMIZAWA et al (US 2018/0301283).
Regarding claim 1, Megherhi discloses a ceramic electronic device (Fig. 1, 1) comprising: a multilayer chip (Fig. 1, 1) having a structure in which each of a plurality of dielectric layers (Fig. 1, 2) and each of a plurality of internal electrode layers (Fig. 1, 3) are alternately stacked, a main component of the dielectric layers being ceramic (Col 3, lines 16-20), the multilayer chip having a rectangular parallelepiped shape (Fig. 1), respective one ends of the plurality of internal electrode layers being alternately exposed to a first end face (Fig. 1, 3 at left side) and a second end face (Fig. 1, 3 at right side) of the multilayer chip, the first end face being opposite to the second end face (Fi. 1), a first external electrode (Fig. 1, 4 on left) provided on the first end face; and a second external electrode (Fig. 1, 4 on right) provided on the second end face, wherein a main component of the first external electrode and the second external electrode is a first metal (Copper [Col 5, lines 55-63]), wherein maximum thicknesses of the first external electrode and the second external electrode is 20 µm or less (10-50 µm [Col 5, lines 55-63]), wherein the internal electrode layers include the first metal (copper [Col 5, lines 40-54]) and a second metal (Nickel [Col 5, lines 40-54]) of which a melting point is higher than that of the first metal (this is an inherent trait of Nickel compared to copper), wherein a diffusion coefficient of the first metal with respect to the second metal is larger than a diffusion coefficient of the second metal with respect to the first metal (This is an inherent trait of copper and nickel), wherein a number of a cavity in a range of 10 numbers of the internal electrode layers that are next to each other and are connected to a same external electrode of the first external electrode and the second external electrode is 1 or less (Fig. 1, 0 cavities shown), wherein a length of the cavity in a stacking direction of the 10 numbers of the internal 26electrode layers is equal to or more than each interval of the 10 numbers of the internal electrode layers in a connecting portion where the same external electrode is connected to the 10 numbers of the internal electrode layers (this limitation is not required when there are 0 cavities shown).  
However, Megherhi fails to teach that a molar percentage of the first metal in the internal electrode layers is 10 mol% or more and 90 mol% or less, wherein total moles of the first metal and the second metal in the internal electrode layers account for 100 mol% and wherein a cavity whose length in the stacking direction is less than the each interval of the 10 numbers of the internal electrode layers is formed in the connecting portion.
Celik teaches that a molar percentage of the first metal (TABLE 1, Run D, Cu 42wt% = 40 mol % using 63.55g/mol) in the internal electrode layers is 10 mol% or more and 90 mol% or less (TABLE 1, Run D, Cu 40 mol%), wherein total moles of the first metal and the second metal (TABLE 1, Run D, Ni 58% = 60 mol % using 558.7g/mol) in the internal electrode layers account for 100 mol% (TABLE 1, Run D, Cu 40mol% and Ni 60mol% = 100mol%).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Celik to the invention of Megherhi, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
TOMIZAWA teaches that a cavity (Fig. 11, D1) whose length in the stacking direction (Fig. 11, up and down) is less than the each interval of the 10 numbers of the internal electrode layers (Fig. 11, interval from 12 to 12) is formed in the connecting portion (Fig. 11, portion at ends of 12 where it hits sides of 11).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TOMIZAWA to the invention of Megherhi, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 2, Megherhi, as modified by Celik and TOMIZAWA, further teaches that the first metal is Cu (Celik TABLE 1, Run D, Cu), wherein the second metal is Ni (Celik TABLE 1, Run D, Ni).  
Regarding claim 4, Megherhi, as modified by Celik and TOMIZAWA, further teaches that a molar percentage of the first metal in the internal electrode layers is 15 mol% or more and 66 mol% or less (Celik TABLE 1, Run D, Cu 40mol% and Ni 60mol% = 100mol%).  
Regarding claim 5, Megherhi, as modified by Celik and TOMIZAWA, further teaches that a molar percentage of the first metal in the internal electrode layers is 15 mol% or more and 33 mol% or less (Celik [0022] Cu 6-40 wt% or 5 mol%-38 mol%).  
Regarding claim 6, Megherhi, as modified by Celik and TOMIZAWA, further teaches a circuit substrate (a capacitor is considered to be a circuit substrate as no additional limitations are required by the claim) comprising; a ceramic electronic device as claimed in claim 1 (as shown above).
Additional Relevant Prior Art:
Watanabe et al (US 2005/0128683) teaches relevant art in Fig. 1.
Umeda et al (US 2005/0088803) teaches relevant art in Fig. 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-6 have been considered but are moot because the new ground of rejection does not rely on just the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848